DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6, 9-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007109548A (hereinafter JP’548) in view of CN 106133948 (hereinafter CN’948) in view of WO 2016205805 A1 (hereinafter WO’805) in view of Wang et al. (US 20180159111 A1).
With respect to claim 1, JP’548 teaches a battery module (Figure 5, 50) (see also Figure 4 below) comprising:
a plurality of battery cells (20) which include electrode tabs (25a and 25b), respectively; and a bus bar (30) connected to the electrode tabs (25a and 25b) for electrically connecting the plurality of battery cells (20) with each other (as illustrated),
wherein the bus bar (Figure 8, 30A and 30B) includes a plate having one or more openings/(slits (35a’ and 35a’’)) formed therein (as illustrated); wherein at least two electrode tabs (25a and 25b) among the electrode tabs are inserted into the one or more openings/(slits (35a’ and 35a’’)) of the plate to be electrically connected with each other (as illustrated in Figures 4-7).

    PNG
    media_image1.png
    300
    514
    media_image1.png
    Greyscale

Though each of the electrode tabs (25a and 25b) are bent in the same manner as those tabs instantly claimed in instant Figure 4, JP’548 fails to teach wherein each of the electrode tabs (25a & 25b) includes: a terrace portion formed by bonding a sheath, the terrace portion extending upward; a first bent part horizontally bent from the terrace portion; a seat portion extended horizontally from the first bent part; and a second bent part bent upward from the seat portion; wherein the bus bar is placed on the seat portion and comes into contact with the seat portion.
CN’948 teaches a battery module (Figure 8, 100 – see Figure 8 below) comprising:
a plurality of battery cells (100) which include electrode tabs/leads (110), respectively; and a bus bar (300/330) connected to the electrode tabs (110) for electrically connecting the plurality of battery cells (100) with each other (as illustrated),
wherein the bus bar (300/330) includes a plate having one or more openings/(slits) formed therein (as illustrated),
wherein each of the electrode tabs (110) includes: 
a terrace portion having a sheath forming an outer surface of the terrace portion, the terrace/sheath portion/(portion (100) extending upward - [CN’948 teaches that the secondary battery (100) may be a bag-type secondary battery, in which the shell (120) may be a bag on the outer-side; therefore, the portion referenced by (100) reads on the instant "terrace" portion since it is part of the bag-type battery formed by a sheath/bag forming the terrace/sheath portion/(portion (100)] - (as illustrated in Figure 8 below); 
a first bent part upwardly extended and horizontally bent from the terrace portion (as illustrated); the first bent part having an arch shape/(curved shape) (as illustrated in Figure 8 below); 
a seat portion extended horizontally from the first bent part; and a second bent part bent upward from the seat portion (as illustrated below); 
wherein the bus bar (300/330) is placed on the seat portion and comes into contact with the seat portion (as illustrated) in order to provide a stable support for the bus-bar (300/330), and consequently a stable connection there-between.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have each of the electrode tabs include: a terrace portion formed by a sheath, terrace portion extending upward; a first bent part horizontally bent from the terrace portion; a seat portion extended horizontally from the first bent part; and a second bent part bent upward from the seat portion, such that the bus bar is placed on the seat portion and comes into contact with the seat portion in the apparatus of JP’548, as taught by CN’948, in order to provide a stable support for the bus-bar, and consequently a stable connection there-between.

    PNG
    media_image2.png
    591
    772
    media_image2.png
    Greyscale

CN’948 fails to teach wherein the first bent part forming/(is formed by) an insulation portion.  Wang et al. teaches a battery (Figure 8, 23) comprising a tab (21), wherein the tab (21) comprises: a terrace portion (212) having a sheath (S) forming an outer surface of the terrace portion (212), the terrace portion (212) extending upward (as illustrated);
a first bent part (211) upwardly extended and horizontally bent from the terrace portion (212), the first bent part (211) forming/(formed by) an insulation portion (S); in order to avoid the short circuit of the electrode assembly and to improve the safety performance of the battery (para. [0076]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the first bent part in CN’948 comprise an insulation portion, as taught by Wang, in order to avoid the short circuit of the electrode assembly and to improve the safety performance of the battery.
JP’548 teaches providing weld (28) formed at the end portions of the at least two adjacent electrode tabs (25a & 25b) inserted into the one or more openings of the plate (30), but fails to teach wherein the weld (28) comprises wobble type weld beads formed at the end portions of the plurality of adjacent electrode tabs inserted into the one or more openings of the plate.  WO’805 teaches a laser welding head providing wobble type weld beads (para. [0014]) at end portions of a plurality of adjacent layers/seam (204) (Figures 2A & 2B) (para. [0051]) in order to improve weld quality and uniformity at the seam (para. [0052]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to form wobble type weld beads at the end portions/seam of the plurality of adjacent electrode tabs inserted into the one or more openings of the plate in the battery module of JP’548, as taught by WO’805, in order to improve weld quality and uniformity at the seam.
With respect to claim 2, CN’948 further teaches wherein the one or more bus bars (330) comprises at least two openings/slits (as illustrated above).
With respect to claim 3, JP’548 teaches wherein the one or more openings is formed in a slit (35a’) shape (as illustrated in Figure 8).
With respect to claim 4, JP’548 teaches wherein each of electrode tab groups including the plurality of adjacent electrode tabs (Figure 5, 25a and 25b) among the electrode tabs is inserted into each of the one or more openings/(slits (35a’ and 35a’’) corresponding thereto (as illustrated in Figures 4-7).
With respect to claim 6, JP’548 teaches each of the first bent part and the second bent part is bent at an angle of 80 to 90 degrees (as illustrated in Figure 4).
With respect to claim 9, JP’548 teaches wherein the plurality of adjacent electrode tabs (Figure 5, 25a and 25b) are connected in parallel to the bus bar (as illustrated in Figures 4-7 and 9-11) (para. [0016]).
With respect to claim 10, JP’548 teaches a method of manufacturing a battery module (Figure 5, 50), comprising:
stacking a plurality of battery cells (20/120) (para. [0021]) which include electrode tabs (25a and 25b), respectively;
bring a plurality of adjacent electrode tabs (25a and 25b) among the electrode tabs (25a and 25b) into contact with each other (see Figure 4 above);
inserting the plurality of adjacent electrode tabs (25a and 25b) into any one of one or more openings/(slits (35a’ and 35a’’)) (Figure 8) formed in a plate (30A & 30B) from one side thereof, so as to be disposed in any one of one or more openings/(slits (35a’ and 35a’’)) (para. [0022]-[0024]); and
electrically connecting the plurality of adjacent electrode tabs with each other (Figures 4-7) (para. [0016]);
wherein the plate (30A & 30B) and the plurality of adjacent electrode tabs (25a and 25b) are connected with each other by laser welding (as illustrated in Figures 5) (para. [0031]-[0032], [0037]-[0038]).
Though each of the electrode tabs (25a and 25b) are bent in the same manner as those tabs instantly claimed in instant Figure 4, JP’548 fails to teach wherein each of the electrode tabs (25a & 25b) includes: a terrace portion formed by bonding a sheath, the terrace portion extending upward; a first bent part horizontally bent from the terrace portion; a seat portion extended horizontally from the first bent part; and a second bent part bent upward from the seat portion; wherein the bus bar is placed on the seat portion and comes into contact with the seat portion.
CN’948 teaches a battery module (Figure 8, 100 – see Figure 8 below) comprising:
a plurality of battery cells (100) which include electrode tabs/leads (110), respectively; and a bus bar (300/330) connected to the electrode tabs (110) for electrically connecting the plurality of battery cells (100) with each other (as illustrated),
wherein the bus bar (300/330) includes a plate having one or more openings/(slits) formed therein (as illustrated),
wherein each of the electrode tabs (110) includes: 
a terrace portion having a sheath forming an outer surface of the terrace portion, the terrace/sheath portion/(portion (100) extending upward) - [CN’948 teaches that the secondary battery (100) may be a bag-type secondary battery, in which the shell (120) may be a bag on the outer-side; therefore, the portion referenced by (100) reads on the instant "terrace" portion since it is part of the bag-type battery formed by a sheath/bag forming the terrace/sheath portion/(portion (100)] - (as illustrated in Figure 8 below); 
a first bent part upwardly extended and horizontally bent from the terrace portion (as illustrated); the first bent part having an arch shape/(curved shape) (as illustrated in Figure 8 below); 
a seat portion extended horizontally from the first bent part; and a second bent part bent upward from the seat portion (as illustrated below); wherein the bus bar (300/330) is placed on the seat portion and comes into contact with the seat portion (as illustrated) in order to provide a stable support for the bus-bar (300/330), and consequently a stable connection there-between.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have each of the electrode tabs include: a terrace portion formed by a sheath, terrace portion extending upward; a first bent part horizontally bent from the terrace portion; a seat portion extended horizontally from the first bent part; and a second bent part bent upward from the seat portion, such that the bus bar is placed on the seat portion and comes into contact with the seat portion in the apparatus of JP’548, as taught by CN’948, in order to provide a stable support for the bus-bar, and consequently a stable connection there-between.

    PNG
    media_image2.png
    591
    772
    media_image2.png
    Greyscale

CN’948 fails to teach wherein the first bent part forming/(is formed by) an insulation portion.  Wang et al. teaches a battery (Figure 8, 23) comprising a tab (21), wherein the tab (21) comprises: a terrace portion (212) having a sheath (S) forming an outer surface of the terrace portion (212), the terrace portion (212) extending upward (as illustrated);
a first bent part (211) upwardly extended and horizontally bent from the terrace portion (212), the first bent part (211) forming/(formed by) an insulation portion (S); in order to avoid the short circuit of the electrode assembly and to improve the safety performance of the battery (para. [0076]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the first bent part in CN’948 comprise an insulation portion, as taught by Wang, in order to avoid the short circuit of the electrode assembly and to improve the safety performance of the battery.
JP’548 teaches providing weld (28) formed at the end portions of the at least two adjacent electrode tabs (25a & 25b) inserted into the one or more openings of the plate, but JP’548 fails to teach wherein a laser beam is repeatedly irradiated in a circular pattern, and centers of circles formed by the laser beam are arranged along a longitudinal axis of the end faces of the plurality of adjacent electrode tabs.
WO’805 teaches a laser welding head providing weld beads (para. [0014]) at end portions of a plurality of adjacent layers/seam (204) (Figures 2A & 2B), (para. [0051]), which laser head provides a laser beam that is repeatedly irradiated in a circular pattern, forming centers of circles by the laser beam arranged along a longitudinal axis of the end faces of the plurality of adjacent surface (Figures 2A and 2B) (para. [0051] and [0064]) in order to improve weld quality and uniformity at the seam (para. [0052]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to form weld beads in the battery module of JP’548 using a laser beam that is repeatedly irradiated in a circular pattern, forming centers of circles by the laser beam that are arranged along a longitudinal axis of the end faces of the plurality of adjacent electrode tabs, as taught by WO’805, in order to improve weld quality and uniformity at the seam.
With respect to claim 11, JP’548 teaches wherein each of electrode tab groups including the plurality of adjacent electrode tabs (Figure 5, 25a and 25b) among the electrode tabs is inserted into each of the one or more openings/(slits (35a’ and 35a’’) corresponding thereto (as illustrated in Figures 4-7).
With respect to claim 12, JP’548 teaches wherein each of the electrode tabs (25a and 25b) comprises:
a first bent part formed by bending at least thereof in each of the electrode tabs in one direction (see Figure 4 above);
a second bent part formed by bending at least a remaining section thereof in each of the electrode tabs in a direction different from the one direction (as illustrated in Figures 4-5) – each of the electrode tabs (25a and 25b) are bent in the same manner as those tabs instantly claimed in instant Figure 4.
With respect to claim 13, JP’548 teaches wherein each of the first bent part and the second bent part is bent at an angle of 80 to 90 degrees (as illustrated in Figure 4).
With respect to claim 14, JP’548 teaches wherein, in the electrically connecting step, the plurality of adjacent electrode tabs (Figure 5, 25a and 25b) are connected with each other in a state in which the plate (30) is placed on at least a part of the plurality of adjacent electrode tabs (25a and 25b) (as illustrated in Figures 4-7 and 9-11).
With respect to claim 17 JP’548 teaches wherein the laser beam/(EB) is irradiated in a direction perpendicular to the plate (as illustrated in Figures 4-5 and 7) (para. [0005], [0030] [0034]-[0035]).
With respect to claim 18, JP’548 teaches wherein the laser welding is performed in a state in which a jig (Figure 11, 170) is inserted between the plurality of adjacent battery cells (120) including the plurality of adjacent electrode tabs (125a) and the plate (para. [0034]).

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, 9-14 and 17-18 have been considered but are not convincing as follows:
On pages 12-13 Applicant argues the following:
Amended claim 1 stipulates that “the first bent part forming an insulation portion.” Support for this limitation is found, inter alia, in paragraph [0066] which provides “the first bent part 121 may be formed in a section of the insulation portion 12b by bending the insulation portion 12b.” That is, the first bent part forms the insulation portion.

Amended claim 1 further requires “the first bent part having an arch shape.” Wang (US 2018/0159111) describes bending section 212 and connection section 211 which are right- angled, as shown in FIG. 7 of Wang. By contrast, the battery module of the claimed invention as defined in amended claim 1 requires that the first bent part 121 has an arch shape, as shown in FIG. 4 of the present application copied below. 

The arch shaped first bent part 121 of the present invention has elasticity, so some shocks on the bus bar 20 can be absorbed in the first bent part 121. By contrast, the device of Wang does not exhibit the same technical effect. Moreover, the invention of currently amended claim 1 is different from JP548 (JP 2007109548 A) and CN948 (CN 106133948) in terms of the bending shape. Also, the PHOSITA would not have found any meaningful teaching, suggestion or motivation in the cited references to combine the insulated first electrode tab 21 of Wang with JP548 or CN948, because the reason of bending the electrode tab in JP548 and CN948 is to insert the electrode tab into the slot of the bus bar effectively, and the electrode tabs in JP548 and CN948 are silent about any insulation. For at least the foregoing reasons, amended claim 1 and its dependent claims cannot be obvious over the combination of the cited references.

Examiner respectfully disagrees.  As set forth above, JP’548 teaches a battery module (Figure 5, 50) (see also Figure 4 below) comprising:
a plurality of battery cells (20) which include electrode tabs (25a and 25b), respectively; and a bus bar (30) connected to the electrode tabs (25a and 25b) for electrically connecting the plurality of battery cells (20) with each other (as illustrated),
wherein the bus bar (Figure 8, 30A and 30B) includes a plate having one or more openings/(slits (35a’ and 35a’’)) formed therein (as illustrated); wherein at least two electrode tabs (25a and 25b) among the electrode tabs are inserted into the one or more openings/(slits (35a’ and 35a’’)) of the plate to be electrically connected with each other (as illustrated in Figures 4-7).
Though each of the electrode tabs (25a and 25b) are bent in the same manner as those tabs instantly claimed in instant Figure 4, JP’548 fails to teach wherein each of the electrode tabs (25a & 25b) includes: a terrace portion formed by bonding a sheath, the terrace portion extending upward; a first bent part horizontally bent from the terrace portion; a seat portion extended horizontally from the first bent part; and a second bent part bent upward from the seat portion; wherein the bus bar is placed on the seat portion and comes into contact with the seat portion.
 Therefore, CN’948 was relied upon to teach the missing features in JP’548.  As set forth above, CN’948 teaches a battery module (Figure 8, 100 – see Figure 8 below) comprising:
a plurality of battery cells (100) which include electrode tabs/leads (110), respectively; and a bus bar (300/330) connected to the electrode tabs (110) for electrically connecting the plurality of battery cells (100) with each other (as illustrated),
wherein the bus bar (300/330) includes a plate having one or more openings/(slits) formed therein (as illustrated),
wherein each of the electrode tabs (110) includes: 
a terrace portion having a sheath forming an outer surface of the terrace portion, the terrace/sheath portion/(portion (100) extending upward - [CN’948 teaches that the secondary battery (100) may be a bag-type secondary battery, in which the shell (120) may be a bag on the outer-side; therefore, the portion referenced by (100) reads on the instant "terrace" portion since it is part of the bag-type battery formed by a sheath/bag forming the terrace/sheath portion/(portion (100)] - (as illustrated in Figure 8 above); 
a first bent part upwardly extended and horizontally bent from the terrace portion (as illustrated); the first bent part having an arch shape/(curved shape) (as illustrated in Figure 8 above); 
a seat portion extended horizontally from the first bent part; and a second bent part bent upward from the seat portion (as illustrated); 
wherein the bus bar (300/330) is placed on the seat portion and comes into contact with the seat portion (as illustrated) in order to provide a stable support for the bus-bar (300/330), and consequently a stable connection there-between.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have each of the electrode tabs include: a terrace portion formed by a sheath, terrace portion extending upward; a first bent part horizontally bent from the terrace portion; a seat portion extended horizontally from the first bent part; and a second bent part bent upward from the seat portion, such that the bus bar is placed on the seat portion and comes into contact with the seat portion in the apparatus of JP’548, as taught by CN’948, in order to provide a stable support for the bus-bar, and consequently a stable connection there-between.
Since CN’948 fails to teach wherein the first bent part forming/(is formed by) an insulation portion.  Wang was relied upon to teach the missing feature.  Wang et al. teaches a battery (Figure 8, 23) comprising a tab (21), wherein the tab (21) comprises: a terrace portion (212) having a sheath (S) forming an outer surface of the terrace portion (212), the terrace portion (212) extending upward (as illustrated);
a first bent part (211) upwardly extended and horizontally bent from the terrace portion (212), the first bent part (211) forming/(formed by) an insulation portion (S); in order to avoid the short circuit of the electrode assembly and to improve the safety performance of the battery (para. [0076]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the first bent part in CN’948 comprise an insulation portion, as taught by Wang, in order to avoid the short circuit of the electrode assembly and to improve the safety performance of the battery.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's arguments above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							9/10/2022Primary Examiner, Art Unit 1725